IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JOSE LUIS DEL TORO,                        NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D13-5176

MICHAEL D. CREWS, Secretary,
Florida Department of Corrections,

      Appellee.
______________________________/


Opinion filed July 10, 2014.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Jose Luis Del Toro, pro se, Appellant.

Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, PADOVANO, and RAY, JJ., CONCUR.